Citation Nr: 1048409	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-17 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to benefits under 38 U.S.C. Chapter 18 for a child 
born with birth defects.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel








INTRODUCTION

The Veteran had active service from June 1966 to June 1974, to 
include a tour of duty in the Republic of Vietnam from December 
1967 to January 1969.  The appellant in this matter is the adult 
son of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, 
which denied the above claim. 

The Board notes that in his Appeal To Board Of Veterans' Appeals 
(VA Form 9) dated in June 2007, the appellant had requested that 
he be scheduled for a hearing over which a Veterans Law Judge of 
the Board would have presided while at the RO.  The requested 
hearing was scheduled for December 2010.  However, the appellant 
failed to appear for the hearing.


FINDINGS OF FACT

1.  The appellant in this matter was born with a disability 
manifested by clubfeet.  However, there is no competent evidence 
that he has (or has had) spina bifida.

2.  The appellant's mother is not a Vietnam Veteran.


CONCLUSION OF LAW

There is no legal entitlement to benefits for a child born with 
birth defects.  
38 U.S.C.A. §§ 1802, 1805, 1815, 1821 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.814, 3.815 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the issue.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility that 
any further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

In any event, the Board notes that in the May 2007 Statement of 
the Case, the RO informed the appellant of the provisions of 38 
C.F.R. §§ 3.814 and 3.815 which identify the criteria for 
receiving benefits under 38 U.S.C.A. § Chapter 18.  Furthermore, 
the appellant has been provided the opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  The Board finds that there is sufficient evidence to 
make a determination in this case, and the appellant is not 
prejudiced by a decision at this time.

Benefits under 38 U.S.C.A. § Chapter 18

The appellant asserts that he has a certain birth defect 
manifested by clubfeet which is due to the Veteran's exposure to 
Agent Orange while serving in Vietnam.  For the reason set forth 
below, however, the Board finds that the appellant's claim has no 
legal merit.

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child of a Vietnam Veteran who 
has spina bifida and other birth defects, to include 
achondroplasia, cleft lip and cleft palate, congenital heart 
disease, congenital talipes equinovarus (clubfoot), esophageal 
and intestinal atresia, Hallerman-Streiff syndrome, hip 
dysplasia, Hirschprung's disease (congenital megacolon), 
hydrocephalus due to aqueductal stenosis, hypospadias, 
imperforate anus, neural tube defects, Poland syndrome, pyloric 
stenosis, syndactyly (fused digits), tracheoesophageal fistula, 
undescended testicles, and Williams syndrome, that are associated 
with the Veteran's exposure to toxic herbicides.  38 U.S.C.A. § 
1805(a), 1812, 1815; 38 C.F.R. § 3.814(a), 3.815 (2010).

Significantly, spina bifida is the only birth defect which 
warrants an award of monetary benefits based on the herbicide 
exposure of a Vietnam Veteran who is the father of the child at 
issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify 
for a monthly allowance on the basis of other birth defects (as 
listed above), a claimant must show that the Vietnam Veteran who 
was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 
1812, 1815; 38 C.F.R. § 3.815.  This determination has been made 
on the basis of scientific studies that have been undertaken.  
The Board is bound by the law and the VA's regulations.  38 
U.S.C.A. § 7104.  As such, the basis of the studies is beyond the 
jurisdiction of the Board.

The evidence of record shows that the Veteran served in the 
Republic of Vietnam from December 1967 to January 1969, thereby 
establishing the presumption that he was exposed to an herbicide 
agent in service.  Significantly, however, the record does not 
reflect active service (including in particular in the Republic 
of Vietnam) for the appellant's mother, and in December 2005, it 
was reported that she was not a Vietnam Veteran.  Therefore, VA 
compensation is only payable if the appellant  were found to have 
certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 1815; 
38 C.F.R. §§ 3.814, 3.815.

In this case, the evidence does not show that the appellant has 
spina bifida.  Instead, the only birth defects for which the 
appellant is claiming VA compensation involve clubfeet which is 
not covered under 38 U.S.C.A. § 1805(a) and 38 C.F.R. § 3.815(a) 
for a child whose mother did not have Vietnam service.  The Board 
notes that the appellant has submitted a private medical record 
from J. C. Flynn, Sr., M.D., dated in February 2001, in which it 
was indicated that the appellant's brother had spina bifida, and 
that the appellant was born with bilateral congenital clubfeet.  
Dr. Flynn concluded that there was a strong possibility that 
Agent Orange was responsible for the appellant's severe bilateral 
clubfeet.  As to the indication that the appellant's brother was 
born with spina bifida, this fact has no bearing on the 
appellant's claim, as he has not been diagnosed with this birth 
defect.

As to the indication that there was a possibility that Agent 
Orange was responsible for the appellant's severe bilateral 
clubfeet, this opinion is couched in terms which make it 
speculative at best, merely indicating that there is a possible 
chance of a nexus.  In Obert v. Brown, 5 Vet. App. 30 (1993), it 
was held that a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish a 
plausible claim.  See also Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 
12 Vet. App. 185 (1999) (by using the term "could," without 
supporting clinical data or other rationale, a medical opinion 
simply is too speculative in order to provide the degree of 
certainty required for medical nexus evidence).  Notwithstanding 
Dr. Flynn's opinion, even if such a nexus were established, there 
is no basis to grant the appellant's claim under the relevant 
provisions as they provide no basis for the award of service 
connection to a Veteran whose mother was not a Vietnam Veteran.

The Board sympathizes with the Veteran.  Unfortunately, there is 
no provision under which to allow a grant of the benefit sought 
on appeal, inasmuch as the statutory and regulatory requirements 
have not been met.  The Board is bound by the law and 
regulations.  Accordingly, the appellant's claim must be denied 
for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law, and not the evidence, is dispositive, the 
appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis, 6 
Vet. App. at 426.



ORDER

Benefits under 38 U.S.C. Chapter 18 for a child born with birth 
defects are denied.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


